Title: From George Washington to the North Carolina Delegates, 16 February 1780
From: Washington, George
To: North Carolina Delegates


          
            Gentlemen.
            Head Quarters Morristown 16th Febry 1780
          
          Captn Reed of the North Carolina troops was ordered by instru⟨c⟩tions from Col. Clark to the Eastwar⟨d⟩ to purchase clothing for the officers of that State, and is thus far on his return, having procured the clothing. The troops having marched Southward, he is embarrassed what steps to pursue; Whether to dispose of what he has purchased, and risque the obtaining of others in Carolina, or to have them forwarded after the troops. As it is a matter totally relative to the State I would beg leave to refer him to your advic⟨e⟩ and directions on the occasio⟨n⟩. I am Gentn with great regard Your obt & hble sert
          
            Go: Washington
          
        